Title: To Alexander Hamilton from Edmund Randolph, 23 December 1794
From: Randolph, Edmund
To: Hamilton, Alexander


Department of State, December 23d 1794
Sir
The Director of the Mint being of opinion, that it may be advantageous to contract for the fifty tons of Copper, offered by the Schuyler Copper Mine Company to be delivered by the last of May next, I must request you to obtain information whether the contract can be punctually fulfilled. In that case, I shall get the favor of you to enter into an engagement in behalf of the United States, at a price not exceeding that of imported Copper; provided there be funds, which the Mint can command.
I have the honor to be, Sir,   with great respect and esteem   Your most obedient servant
Edm: Randolph.
